DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “when no voltage is applied to the piezoelectric element, the diaphragm is flexed so as to protrude towards the pressure chamber” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2016/0121610 (“Ashikaga”).
Claim 1
Ashikaga discloses a liquid ejecting head comprising: a diaphragm constituting a portion of a wall surface of a pressure chamber that accommodates a liquid (Fig. 2, diaphragm layers from 21 to 10); and a piezoelectric element that vibrates the diaphragm, wherein the diaphragm includes a plurality of layers (piezoelectric element 7), and the plurality of layers include, a compressive film that has compressive stress (paragraph [0106], vibrating film 6 compressive stress), and a tensile film that has tensile stress (paragraph [0106], piezoelectric film 19), the compressive film and the tensile film are two layers adjacent to each other that have a largest tension difference among the plurality of layers (paragraph [0106]), and an absolute value of the tension difference between the compressive film and the tensile film is 400 [N/m] or smaller (paragraph [0106], less than 100 MPa (N/m)).  

Claim 2
Ashikaga discloses the liquid ejecting head according to claim 1, wherein the absolute value of the tension difference between the compressive film and the tensile film is 350 [N/m] or smaller (paragraph [0106], less than 100 MPa (N/m)).  
  
Claim 3
Ashikaga discloses the liquid ejecting head according to claim 1, wherein an absolute value of stress of the compressive film45 is smaller than an absolute value of stress of the tensile film (paragraph [0106, 0196], compressive stress is smaller when at lower range compared to an upper end of absolute value range of tensile stress).  
  

Claim 4
Ashikaga discloses the liquid ejecting head according to claim 1, wherein when a thickness of the compressive film is T1 [nm], and a thickness of the tensile film is T2 [nm], T1/T2 is within a range from 1.2 to 2.5, inclusive (paragraph [0088], 0.4-2 microns; paragraph [0091], 1-5 microns; includes a T1/T2 of 2).  

Claim 5
Ashikaga discloses the liquid ejecting head according to claim 1, wherein the compressive film is configured of silicon dioxide (paragraph [0087, SiO2 or SiN).   

Claim 6
Ashikaga discloses the liquid ejecting head according to claim 1, wherein the tensile film is configured of zirconium dioxide or silicon nitride (paragraph [0091], zirconate). 

Claim 7
Ashikaga discloses the liquid ejecting head according to claim 1, wherein the compressive film or the tensile film includes a first portion that overlaps the piezoelectric element in plan view and a second portion that does not overlap the piezoelectric element in plan view, and a thickness of the second portion is less than a thickness of the first portion (Fig. 2, paragraph [0088], 0.4-2 microns; paragraph [0091], 1-5 microns; includes a T1/T2 of 2).    

Claim 8
Ashikaga discloses the liquid ejecting head according to claim 1, wherein the tensile film is disposed between the compressive film and the piezoelectric element, and when no voltage is applied to the piezoelectric element, the diaphragm is flexed so as to protrude towards the pressure chamber (paragraph [0103]).  

Claim 9
Ashikaga discloses the liquid ejecting head according to claim 1, wherein the piezoelectric element includes, a first electrode disposed on a surface of the diaphragm on a side opposite the pressure chamber, a piezoelectric layer disposed on a surface of the first electrode on the side opposite the pressure chamber, and a second electrode disposed on a surface of the piezoelectric layer on the side opposite the pressure chamber (Fig. 2, paragraph [0129]), and the plurality of layers are disposed between an outer edge of the piezoelectric layer and an outer 

Claim 10
Ashikaga discloses the liquid ejecting head according to claim 1, further comprising: a pressure chamber substrate on which the diaphragm is disposed, a hole constituting the pressure chamber being provided in the pressure chamber substrate (substrate 2); and a protective film disposed on a wall surface of the pressure chamber, resistance of the protective film to the liquid being higher than that of the pressure chamber substrate, wherein the protective film constitutes a portion of the compressive film or the tensile film (paragraph [0120], film 45).  

Claim 11
Ashikaga discloses the liquid ejecting head according to claim 1, wherein the diaphragm includes a recessed portion on a pressure chamber side of the diaphragm, the recessed portion having a width that is larger than the pressure chamber in a direction in which a plurality of the pressure chambers are aligned in a line (Fig. 2).  

Claim 12
Ashikaga discloses a liquid ejecting apparatus comprising: the liquid ejecting head according to claim 1 (Figs. 1 and 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853